Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Frison US20160352575 disclose in figs. 2, 4 and ¶s39-53 a method for operating a fire system network (fig. 2 and ¶30), comprising: receiving a plurality of time-slotted maintenance (fig. 2 and ¶37) messages over a period of time from each of a plurality of fire system devices located in a facility via a first spreading factor (default communication channel of ¶57).
However no prior art discloses, teaches or suggests the combination elements as recited in claim1 to include “receiving an event message from a fire system device of the plurality of fire system devices responsive to the fire system device determining a fire event, the event message sent via a second spreading factor; and sending a block actuate message to the plurality of fire system devices responsive to receiving the event message, wherein the block actuate message is configured to activate a fire alarm”.
Therefore, claim 1 is allowed with associated dependent claims.
Independent claims 9, 11 include analogous limitations thus are allowed with associated dependent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685